Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This Application is a DIV of US patent application 15/544,063, filed on 07/17/2017, which was a 371 of PCT/US 2016/015366, filed on 01/28/2016.
Claims 1, 3-5, 7-8, 9-18, and 19-22 are currently pending in this patent application.
The preliminary amendment filed on 05/04/2020, amending claims 1, 3-5, 7-15, and 18, canceling claims 2 and 6, and adding new claims 19-22 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, corresponding to claims 1, 3-5, 7-19 and 20, drawn to a method of treating hypocalcemia in a subject with an alkaline phosphatase deficiency treated with an alkaline phosphatase, comprising treatment regimen to the subject that increases a serum concentration of calcium in the subject in the response filed on 01/21/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 3-5, 7-9, 10, 11-13, 14, 15-19 and 20 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/544,063, filed on 07/17/2017, now US patent 10603361, and International patent Application PCT/US 2016/015366, filed on 01/28/2016 and priority of US Provisional Application 62/108,669, filed on 01/28/2018. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/12/2020, and 5/08/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith. Special note. The references cited in the search report of PCT applications are not documented in the IDS. Applicants are suggested to do so.

Drawings
Drawings submitted on 02/19/2020 are accepted by the Examiner.

Claim Objections
Claims 11-12 and 15 are objected to in the recitation “statistically significantly”, which should be “statistically significant”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 7-9, 10, 11-13, 14, 15-19 and 20 are rejected under 35 U.S.C. 112(b), as “increases” in the context of the serum concentration of calcium, due to administering treatment regimen, wherein the phrase “increases” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the increases of calcium concentration is being compared, which can be compared to without administering treatment regimen. Clarification is required. 
Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 17is indefinite in the recitation “decreases” in the context of calcium, vitamin D and PTH, due to administering treatment regimen for treating hypophosphatasia, wherein the phrase “decreases” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the decreases of calcium, vitamin D and PTH concentration is being compared, which can be compared to without administering treatment regimen or healthy subject. Clarification is required. 

Claim 7 is rejected under 335 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 recites “a fragment or analog thereof”, in the context of calcium gluconate, structural fragment or analog having functional activity or not. Clarification is required.
Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 recites “analog thereof”, in the context of vitamin D, which is confusing as to the scope of vitamin D. It is not clear whether this phrase includes structural analog having functional activity or not. Clarification is required.
Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 is indefinite in the recitation “less than about 8.5 mg/dL” in the context of serum calcium concentration. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-5, 18-19 and 20 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Crine et al. 
The Broadest Reasonable Interpretation (BRI) of claims 1, 3 and 4, which is drawn to a method of treating hypocalcemia in a subject with an alkaline phosphatase deficiency treated with an alkaline phosphatase, comprising treatment regimen to the subject that increases a serum concentration of calcium in the subject, wherein the alkaline phosphatase deficiency is hypophosphatasia, wherein the alkaline phosphatase is a tissue non-specific alkaline phosphatase, a placental alkaline phosphatase, an intestinal alkaline phosphatase, an engineered alkaline phosphatase, a fusion protein comprising an alkaline phosphatase moiety, or a chimeric alkaline phosphatase.
Regarding claims 1, 3-5, 18-19 and 20, Crine et al. teach a composition comprising a tissue-nonspecific alkaline phosphatase (TNALP), a liver/bone/kidney type ALP, a fusion protein of ALP with Fc domain of immunoglobulin and a truncated soluble alkaline phosphatase (sALP), an engineered ALP, which is 100% identical to SEQ ID NO: 1 of the instant application (see, sequence alignment below), inherently a asfotase alfa enzyme and a method of treating a subject having alkaline phosphatase deficiency disease hypophosphatasia (HPP) due to a mutation in ALP polypeptide resulting in loss-in-function of the ALP and a method of treating hypophosphatasia (HPP) including administering to the subject a therapeutically effective amount of a pharmaceutical composition including: (a) 1st polypeptide- i) a polypeptide including soluble alkaline phosphatase (sALP) and a second polypeptide- ii) a NP (natriuretic peptide) polypeptide; and (b) a pharmaceutically acceptable excipient including intravenous fluid   characterized by abnormalities in skeletal mineralization including cartilage or bone of a subject including osteoporosis (para 324), wherein said subject might have (inherently) hypo-calcemic state  or hypercalcemic state and requires administering of an additional therapeutic agent and thus, administering NP polypeptide (2nd polypeptide) with sALP is regarded as additional therapeutic agent, meeting the claim limitation of claim 1, wherein the composition is administered orally (para 118, 351), wherein the dose of the composition to be administered is 0.2 mg/Kg to 20 mg/Kg, 1-4 times daily, i.e. 1.4 to 140 mg/Kg/week (para 83) meets the claim limitations of claim 20, wherein the subject could have been hormone deficiency (para 129, 351). 
Because the method of treating a subject with alkaline phosphatase deficiency, i.e. hypophosphatasia and treating said subject with alkaline phosphatase enzyme  of the claimed invention and that of the method of treating a subject with alkaline phosphatase deficiency, i.e. hypophosphatasia and treating said subject with alkaline phosphatase enzyme of the reference is one and the same, Examiner takes the position that the serum level of calcium and PTH of the subject either lower or higher level and hypocalcemic or hypercalcemic (for claims 7-8 and 11-12) would be inherently lower or higher than normal level of calcium, vitamin D and PTH of the reference. Since the Office does not have the facilities for examining and comparing applicants' subjects serum calcium and PTH with the serum of the reference for the level of calcium and PTH by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed serum level of calcium and PTH and the serum level of calcium and PTH of the prior In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Query Match             100.0%;  Score 3886;  DB 1;  Length 726;
  Best Local Similarity   100.0%;  
  Matches  726;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LVPEKEKDPKYWRDQAQETLKYALELQKLNTNVAKNVIMFLGDGMGVSTVTAARILKGQL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LVPEKEKDPKYWRDQAQETLKYALELQKLNTNVAKNVIMFLGDGMGVSTVTAARILKGQL 60

Qy         61 HHNPGEETRLEMDKFPFVALSKTYNTNAQVPDSAGTATAYLCGVKANEGTVGVSAATERS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HHNPGEETRLEMDKFPFVALSKTYNTNAQVPDSAGTATAYLCGVKANEGTVGVSAATERS 120

Qy        121 RCNTTQGNEVTSILRWAKDAGKSVGIVTTTRVNHATPSAAYAHSADRDWYSDNEMPPEAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RCNTTQGNEVTSILRWAKDAGKSVGIVTTTRVNHATPSAAYAHSADRDWYSDNEMPPEAL 180

Qy        181 SQGCKDIAYQLMHNIRDIDVIMGGGRKYMYPKNKTDVEYESDEKARGTRLDGLDLVDTWK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SQGCKDIAYQLMHNIRDIDVIMGGGRKYMYPKNKTDVEYESDEKARGTRLDGLDLVDTWK 240

Qy        241 SFKPRYKHSHFIWNRTELLTLDPHNVDYLLGLFEPGDMQYELNRNNVTDPSLSEMVVVAI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SFKPRYKHSHFIWNRTELLTLDPHNVDYLLGLFEPGDMQYELNRNNVTDPSLSEMVVVAI 300

Qy        301 QILRKNPKGFFLLVEGGRIDHGHHEGKAKQALHEAVEMDRAIGQAGSLTSSEDTLTVVTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QILRKNPKGFFLLVEGGRIDHGHHEGKAKQALHEAVEMDRAIGQAGSLTSSEDTLTVVTA 360

Qy        361 DHSHVFTFGGYTPRGNSIFGLAPMLSDTDKKPFTAILYGNGPGYKVVGGERENVSMVDYA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DHSHVFTFGGYTPRGNSIFGLAPMLSDTDKKPFTAILYGNGPGYKVVGGERENVSMVDYA 420

Qy        421 HNNYQAQSAVPLRHETHGGEDVAVFSKGPMAHLLHGVHEQNYVPHVMAYAACIGANLGHC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HNNYQAQSAVPLRHETHGGEDVAVFSKGPMAHLLHGVHEQNYVPHVMAYAACIGANLGHC 480

Qy        481 APASSLKDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 APASSLKDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 540

Qy        541 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 600

Qy        601 KTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 KTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 660

Qy        661 TPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKDIDDDD 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKDIDDDD 720

Qy        721 DDDDDD 726
              ||||||
Db        721 DDDDDD 726


Therefore, Crine et al. anticipate claims 1, 3-5, 18-19 and 20 of the instant application as written.
Claim Rejections – AIA  35 U.S.C. § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 3-5, 7-9, 10, 11-13, 14, 15-17, 18-19 and 20 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Crine et al. (Compositions comprising alkaline phosphatase and/or natriuretic peptide and methods of use thereof. US 2013/0323244 A1, publication 12/05/2013, claim benefit of 61/649,717, filed on 05/21/2012, see IDS) as applied to claims 1, 3-5, 18-19 and 20 above, and further in view of Millan et al. (Tissue-
The Broadest Reasonable Interpretation (BRI) of claims 1, 3 and 4, which is drawn to a method of treating hypocalcemia in a subject with an alkaline phosphatase deficiency treated with an alkaline phosphatase, comprising treatment regimen to the subject that increases a serum concentration of calcium in the subject, wherein the alkaline phosphatase deficiency is hypophosphatasia, wherein the alkaline phosphatase is a tissue non-specific alkaline phosphatase, a placental alkaline phosphatase, an intestinal alkaline phosphatase, an engineered alkaline phosphatase, a fusion protein comprising an alkaline phosphatase moiety, or a chimeric alkaline phosphatase.
Regarding claims 1, 3-5, 7-9, 10, 11-13, 14, 15-17, 18-19 and 20, Crine et al. teach a composition comprising a tissue-nonspecific alkaline phosphatase (TNALP), a liver/bone/kidney type ALP, a fusion protein of ALP with Fc domain of immunoglobulin and a truncated soluble alkaline phosphatase (sALP), an engineered ALP, which is 100% identical to SEQ ID NO: 1 of the instant application (see, sequence alignment below), inherently a asfotase alfa enzyme and a method of treating a subject having alkaline phosphatase deficiency disease hypophosphatasia (HPP) due to a mutation in ALP polypeptide resulting in loss-in-function of the ALP and a method of treating hypophosphatasia (HPP) including administering to the subject a therapeutically effective amount of a pharmaceutical composition including: (a) 1st polypeptide-   characterized by abnormalities in skeletal mineralization including cartilage or bone of a subject including osteoporosis (para 324), wherein said subject might have (inherently) hypo-calcemic state  or hypercalcemic state and requires administering of an additional therapeutic agent and thus, administering NP polypeptide (2nd polypeptide) with sALP is regarded as additional therapeutic agent, meeting the claim limitation of claim 1, wherein the composition is administered orally (para 118, 351), wherein the dose of the composition to be administered is 0.2 mg/Kg to 20 mg/Kg, 1-4 times daily, i.e. 1.4 to 140 mg/Kg/week (para 83) meets the claim limitations of claim 20, wherein the subject could have been hormone deficiency (para 129, 351). 
Because the method of treating a subject with alkaline phosphatase deficiency, i.e. hypophosphatasia and treating said subject with alkaline phosphatase enzyme  of the claimed invention and that of the method of treating a subject with alkaline phosphatase deficiency, i.e. hypophosphatasia and treating said subject with alkaline phosphatase enzyme of the reference is one and the same, Examiner takes the position that the serum level of calcium and PTH of the subject either lower or higher level and hypocalcemic or hypercalcemic (for claims 7-8 and 11-12) would be inherently lower or higher than normal level of calcium, vitamin D and PTH of the reference. Since the Office does not have the facilities for examining and comparing applicants' subjects serum calcium and PTH with the serum of the reference for the level of calcium and PTH by the prior art, the burden is on the applicant to show a novel or unobvious difference between In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Query Match             100.0%;  Score 3886;  DB 1;  Length 726;
  Best Local Similarity   100.0%;  
  Matches  726;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LVPEKEKDPKYWRDQAQETLKYALELQKLNTNVAKNVIMFLGDGMGVSTVTAARILKGQL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LVPEKEKDPKYWRDQAQETLKYALELQKLNTNVAKNVIMFLGDGMGVSTVTAARILKGQL 60

Qy         61 HHNPGEETRLEMDKFPFVALSKTYNTNAQVPDSAGTATAYLCGVKANEGTVGVSAATERS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HHNPGEETRLEMDKFPFVALSKTYNTNAQVPDSAGTATAYLCGVKANEGTVGVSAATERS 120

Qy        121 RCNTTQGNEVTSILRWAKDAGKSVGIVTTTRVNHATPSAAYAHSADRDWYSDNEMPPEAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RCNTTQGNEVTSILRWAKDAGKSVGIVTTTRVNHATPSAAYAHSADRDWYSDNEMPPEAL 180

Qy        181 SQGCKDIAYQLMHNIRDIDVIMGGGRKYMYPKNKTDVEYESDEKARGTRLDGLDLVDTWK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SQGCKDIAYQLMHNIRDIDVIMGGGRKYMYPKNKTDVEYESDEKARGTRLDGLDLVDTWK 240

Qy        241 SFKPRYKHSHFIWNRTELLTLDPHNVDYLLGLFEPGDMQYELNRNNVTDPSLSEMVVVAI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SFKPRYKHSHFIWNRTELLTLDPHNVDYLLGLFEPGDMQYELNRNNVTDPSLSEMVVVAI 300

Qy        301 QILRKNPKGFFLLVEGGRIDHGHHEGKAKQALHEAVEMDRAIGQAGSLTSSEDTLTVVTA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QILRKNPKGFFLLVEGGRIDHGHHEGKAKQALHEAVEMDRAIGQAGSLTSSEDTLTVVTA 360

Qy        361 DHSHVFTFGGYTPRGNSIFGLAPMLSDTDKKPFTAILYGNGPGYKVVGGERENVSMVDYA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DHSHVFTFGGYTPRGNSIFGLAPMLSDTDKKPFTAILYGNGPGYKVVGGERENVSMVDYA 420

Qy        421 HNNYQAQSAVPLRHETHGGEDVAVFSKGPMAHLLHGVHEQNYVPHVMAYAACIGANLGHC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HNNYQAQSAVPLRHETHGGEDVAVFSKGPMAHLLHGVHEQNYVPHVMAYAACIGANLGHC 480

Qy        481 APASSLKDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 APASSLKDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 540

Qy        541 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 600

Qy        601 KTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 KTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 660

Qy        661 TPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKDIDDDD 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKDIDDDD 720

Qy        721 DDDDDD 726
              ||||||
Db        721 DDDDDD 726

Crine et al. do not explicitly teach treating hypocalcemic state by administering therapeutically effective amount of calcium, vitamin D or PTH (for claims 7, 11, 15 and 16) 

However, Millan et al. teach an in-born-error of metabolism disease of hypophosphatasia due to the deficiency of tissue-non-specific alkaline phosphatase (TNAP) and a composition comprising alkaline phosphatase from placenta or liver of human as enzyme replacement therapy, wherein   the patient can have hypercalcemic state, i.e. serum calcium level is higher than normal (para 4), wherein said symptom can be treated by administering bisphosphonate (para 5). Millan et al. also teach use of calcium and vitamin D and parathyroid hormone (PTH) as supplement to maintain healthy bone mineral mass in case of hypophosphatasia (para 5), that indicates having inherently lower calcium or parathyroid hormone level in the serum. 
Because the method of treating a subject with alkaline phosphatase deficiency, i.e. hypophosphatasia and treating said subject with alkaline phosphatase and treating with additional agents such as calcium, vitamin D and PTH of the claimed invention and that of the method of treating a subject with alkaline phosphatase deficiency, i.e. hypophosphatasia and treating said subject with alkaline phosphatase and treating with additional agents such as calcium, vitamin D and PTH of the reference is one and the same, Examiner takes the position that the serum level of calcium, vitamin D and PTH of the subject would be either lower or higher level than normal level. Since the Office does not have the facilities for examining and comparing applicants' subjects serum calcium and PTH with the serum of the reference for the level of calcium and PTH by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed serum level of calcium and PTH and the serum level of calcium and PTH of the prior art. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Millan et al. do not explicitly teach treating said hypercalcemic symptom and high concentration of parathyroid hormone (PTH) by administering calcium mimetic including cinacalcet (for claims 8, 9, 12 and 13), monitoring calcium, Vitamin D or parathyroid hormone (PTH) in the serum (for claims 10 and 14), and administering therapeutically effective amount of any treatment with unknown structure to decrease vitamin D, calcium or PTH level (for claim 17).
However, Nangia et al. teach disorders of calcium metabolism in newborns, and optimum levels of calcium, vitamin D3 and parathyroid hormone (PTH) is required for optimal skeletal growth in both utero and postnatally, and careful daily monitoring said calcium, Vitamin D3 and PTH levels during the initial part of therapy until the calcium, Vitamin D3 or PTH concentrations have stabilized. Nangia et al. further teach hypophosphatemia same hypophosphatasia in infant and alkaline phosphatase deficiency in infant and possible treatments as a therapeutic means (see, abstract, pg 43, Col 2, para 1-5, pg45, Col 1, para 3-4,  pg47, Col 1, para 3).   
Nangia et al. do not teach explicitly treating said hypercalcemic symptom and high concentration of parathyroid hormone (PTH) by administering calcium mimetic including cinacalcet (for claims 8, 9, 12 and 13), monitoring calcium, Vitamin D or parathyroid hormone (PTH) in the serum (for claims 10 and 14), and administering therapeutically effective amount of any treatment with unknown structure to decrease vitamin D, calcium or PTH level (for claim 17).
However, Bell et al. teach polycationic calcium modulator peptides and pharmaceutical 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Crine et al. Millan et al. Nangia et al. and Bell et al. to treating a subject having hypophosphatasia with hypocalcemic state by administering therapeutically effective amount of calcium, vitamin D or PTH as taught by Millan et al. monitoring calcium, Vitamin D or parathyroid hormone (PTH) level in the serum during the treatment process as taught by Nangia et al. and treating said subject having hypophosphatasia with hypercalcemic symptom and high concentration of parathyroid hormone (PTH) by administering calcium mimetic including cinacalcet and administering therapeutically effective amount of polycationic calcium modulating peptide to decrease vitamin D, calcium or PTH level as taught by Bell et al. and modify Crine et al. by following the teachings of Millan et al. Nangia et al. and Bell et al. for treating a subject having hypophosphatasia using soluble alkaline phosphatase with calcium, vitamin D or PTH as well as using calcium modulating peptide or using calcium mimetic cinacalcet to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to treat said subject having alkaline phosphatase deficiency results in hypophosphatasia with bone diseases using sALP enzyme, calcium, vitamin D, cinacalcet, calcium modulating peptide or PTH, which is therapeutically, pharmaceutically, commercially, industrially and financially beneficial.

Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 1, 3-5, 7-9, 10, 11-13, 14, 15-17, 18-19 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70


/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656